Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Bily et al (US 2012/0194399 A1), hereinafter Bily, teaches an antenna comprising a feed to radially output a feed wave that propagates outwardly and concentrically from the feed; an array of a plurality of radio-frequency (RF) radiating antenna elements coupled to the feed, wherein the array comprises a substrate with a plurality of slots at a top side of the substrate; and a controller configured to apply the control pattern to control the plurality of radio- frequency (RF) radiating antenna elements to generate a beam when the feed wave interacts with the plurality of radio-frequency (RF) radiating antenna elements.
Bily, however, fails to further teach that the substrate is an iris substrate; and a plurality of control devices facing the plurality of slots, wherein each of the control devices is co-located over and separated from a slot in the plurality of slots and forming a pair in a stacked relationship, each pair being configured to be controlled based on application of a voltage to the control device in the pair specified by a control pattern.
Claims 2-11 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 12, Bily teaches an antenna comprising an antenna feed to input a feed wave that propagates concentrically from the feed; a plurality of radio-frequency (RF) radiating antenna elements coupled to the antenna feed, wherein the array comprises a substrate with a plurality of slots at a top side of the substrate.
Bily, however, fails to further teach that the substrate is an iris substrate; and a plurality of control devices facing the plurality of slots of the iris substrate, wherein each of the control devices is co-located over and separated from a slot in the plurality of slots to form a pair in a stacked relationship; and a controller coupled to the plurality of RF radiating antenna elements to control each control device and iris based on an applied voltage specified by a control pattern, wherein the feed wave interacts with pairs to generate a beam when the cylindrical feed wave impinges irises of the pairs, wherein each radio-frequency (RF) radiating antenna element of the plurality of radio-frequency (RF) radiating antenna elements is tuned to provide a desired scattering at a given frequency by using a voltage from the controller to dynamically reconfigure the beam.
Claims 13-18 are allowed for at least the reason for depending, either directly or indirectly, on claim 12.
Regarding claim 19, the antenna structure of Bily would enable a method for use with an antenna comprising the steps of propagating a feed wave outwardly and concentrically from a feed; and generating a beam by having the feed wave interact with a plurality of radio-frequency (RF) radiating antenna elements of an antenna aperture using a voltage for each antenna element of the plurality of radio-frequency (RF) radiating antenna elements.
Bily, however, fails to further teach that the antenna aperture having an iris substrate with a plurality of slots at a top side of the iris substrate and a plurality of control devices facing the plurality of slots of the iris substrate, control devices of the plurality of control devices being separated from slots in the plurality of slots.
Claim 20 is allowed for at least the reason for depending on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845